UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

Susan-Kealoha C.,

                                 Plaintiff,
v.                                                            5:18-CV-515 (NAM)

Commissioner of Social Security,

                        Defendant.
_______________________________________

Appearances:

Counsel for Plaintiff:
Howard D. Olinsky
Olinsky Law Group
300 S. State Street, Suite 420
Syracuse, NY 13202

Counsel for Defendant:
Daniel Stice Tarabelli
Social Security Administration
Office of the General Counsel
15 Sudbury Street, Suite 625
Boston, MA 02203


Hon. Norman A. Mordue, Senior United States District Court Judge

                                     ORDER OF THE COURT

       Plaintiff commenced this action on April 30, 2018, seeking review of the Commissioner’s

denial of her application for social security disability benefits under the Social Security Act.

(Dkt. No. 1). The Court issued a Memorandum-Decision and Order on June 28, 2019, entering

judgment in Plaintiff’s favor and remanding the matter for further proceedings. (Dkt. No. 14).

As the prevailing party, Plaintiff moved for an award of attorney’s fees under the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412, in the amount of $5,541.81. (Dkt. No. 16). Plaintiff
has waived direct payment of EAJA fees. (Dkt. No. 16-6). The Commissioner does not object

to Plaintiff’s motion for fees. (Dkt. No. 17). The Court has reviewed the parties’ submissions

and finds that Plaintiff’s request is not unreasonable.

       Accordingly, it is:

       ORDERED that Plaintiff’s motion for attorney’s fees pursuant to 28 U.S.C. § 2412,

(Dkt. No. 16), is GRANTED in the amount of $5,541.81, payable to her attorney.

       IT IS SO ORDERED.

       Date: October 15, 2019
             Syracuse, New York
